DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.\


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-258438.  Regarding claim 1, the reference is directed to a cell comprising a cell body (20) and a packaging pouch (4) comprising a seal portion (415, 416; Fig. 4 and 5).  The seal portion comprises a sealed area, the sealed area comprising a recess portion (4162/4163) that is provided in an end surface of the sealed area adjacent the cell body, and the recess portion is recessed in a direction away from the cell body.  Regarding claim 2, the cell comprises a first casing comprising a first bonding layer (413) and a second casing comprising a second bonding layer (other 413) (Fig. 5), wherein the bonding layers are bonded to form the sealed area, and the recess portion is connected with the accommodating space and recessed in a direction away from the accommodating space.  Regarding claim 3, the sealed area comprises a first sealed segment (reservoir 416) and a second sealed segment (415), wherein one end of the first segment is connected with the second segment, and an end surface of the other end of the first segment is .  
Thus, the instant claims are anticipated. 


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20140099535).  Regarding claim 1, the reference is directed to a cell comprising a cell body (12) and a packaging pouch comprising a seal portion (44; Fig. 3).  The seal portion comprises a sealed area, the sealed area comprising a recess portion (shown as crevice where two layers “36” meet each other in Fig. 3) that is provided in an end surface of the sealed area adjacent the cell body, and the recess portion is recessed in a direction away from the cell body.  Regarding claim 2, the cell comprises a first casing comprising a first bonding layer (36) and a second casing comprising a second bonding layer (other 36) (Fig. 3), wherein the bonding layers are bonded to form the sealed area, and the recess portion is connected with the accommodating space and recessed in a direction away from the accommodating space.  Regarding claim 3, the sealed area comprises a first sealed segment (54) and a second sealed segment (56), wherein one end of the first segment is connected with the second segment via unsealed segment 58, and an end surface .  
Thus, the instant claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438.  
The reference is applied to claims 1-3 and 7-10 for the reasons stated above.  However, the reference does not expressly teach a “battery” (that is, a battery pack or module) comprising the cell accommodated within a further housing, as recited in claim 13.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it is known to employ multiple cells in a battery pack having its own housing for use in larger applications such as vehicles, which require a higher voltage than a single cell can provide.  Indeed, JP ‘438 discloses such a vehicle in [0133] and Fig. 17.  Accordingly, it would be obvious to provide a battery module having a plurality of cells in a housing in JP ‘438.  


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438 in view of Kong (US 20140370372). 
JP ‘438 is applied to claims 1-3 and 7-10 for the reasons stated above.  However, the reference does not expressly teach that the sealed area further comprises a third sealed segment that is arranged between the first and second segments, a thickness of the third segment increases gradually in a direction approaching the accommodating space, as all recited in claim 11. 

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the tapered seal structure of Kong in the cell of JP ‘438, thereby creating a third sealed segment between the existing first and second segments.  In 0045, it is taught that “it [is] possible to prevent a phenomenon that the sealing part made of the polypropylene, or the like, is pushed into the pouch.  Further, since the sealing part is not pushed into the pouch, interference with the electrolyte in the pouch may be prevented, and a phenomenon that the sealing part attaches to the separator in the pouch may be prevented.”  Accordingly, the artisan would be motivated to use the tapered seal structure in the cell of JP ‘438, thereby creating the claimed “third” sealing segment.  It would be obvious to place it in a location between the first and second segments so as to match the thicknesses of said segments on either side.  Further, regarding claim 12, the relative length of the third segment could readily be adjusted such that the appropriate amount of resin in the first segment (recessed area) was present.  Further, as claim 12 recites a second segment length: third segment length of 0.5-2, it would have been obvious to at least start with approximately equal lengths (ratio 1.0), and adjust the ratio accordingly based on sealing performance.  Accordingly, claim 12 is also not considered to distinguish over the reference. 



Claims 6, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al.  
The reference is applied to claims 1-5, 8 and 9 for the reasons stated above.  In [0002], the reference teaches that the field of the invention is pouch type battery cells for battery packs for electric vehicles.  However, the reference does not expressly teach that such a battery pack comprises a further housing, as recited in claim 13.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it is known to employ multiple cells in a battery pack having its own housing.  Such a housing provides structural stability to the battery pack and can provide important functions like cooling the cells during operation.  Accordingly, it would be obvious to provide a housing in Chu to house the battery pack. 
Regarding claim 6, this claim recites that the longitudinal area (that is, area in plan view) of the first segment is N, the longitudinal area of the second segment is K, and N/K is greater than 0 and less than or equal to 100.  In Chu, as noted above, the dimension L of the first and second segments is the same.  The area in plan view of the second segment (K) will be slightly larger than the same area of the first segment (N) because it is located further out on the perimeter and has larger sides.  Therefore, the ratio N/K for this cell would be slightly less than 1.0, for example 0.6-0.95, which falls within the range of claim 6.  Therefore, claim 6 is rendered obvious. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438 as applied to claims 13-19 above, and further in view of Kong (US 20140370372). 

Kong is directed to a pouch-type battery.  In Figure 1, the reference teaches a sealed edge wherein the thickness is gradually increased in a direction approaching the accommodating space (Fig. 1, 0032).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the tapered seal structure of Kong in the cell of JP ‘438, thereby creating a third sealed segment between the existing first and second segments.  In 0045, it is taught that “it [is] possible to prevent a phenomenon that the sealing part made of the polypropylene, or the like, is pushed into the pouch.  Further, since the sealing part is not pushed into the pouch, interference with the electrolyte in the pouch may be prevented, and a phenomenon that the sealing part attaches to the separator in the pouch may be prevented.”  Accordingly, the artisan would be motivated to use the tapered seal structure in the cell of JP ‘438, thereby creating the claimed “third” sealing segment.  It would be obvious to place it in a location between the first and second segments so as to match the thicknesses of said segments on either side.  

Conclusion

Choi et al (US 20190207171) is made of record as showing various recessed portions and thickness profiles of a battery pouch sealing edge (Figs. 5-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 21, 2021